
	
		II
		111th CONGRESS
		1st Session
		S. 1477
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a user fee for follow-up reinspections under
		  the Federal Food, Drug, and Cosmetic Act.
	
	
		1.Establishment of user fee for
			 follow-up reinspections
			(a)In
			 generalThe Secretary shall
			 assess and collect a user fee from each facility registered under section 415
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), establishment
			 registered under section 510 of such Act (21 U.S.C. 360), and facility
			 described in section 351(a)(1)(C) of the Public Health Service Act (42 U.S.C.
			 262(1)(C)) for which a follow-up reinspection is required to ensure correction
			 of a violation found by the Secretary during initial inspection of the facility
			 or establishment of a good manufacturing practices requirement under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
			(b)Payment of
			 feeThe user fee required under subsection (a) shall be due from
			 a facility or establishment described in such subsection upon the reinspection
			 of such facility or establishment, as described in subsection (a).
			(c)Amount of user
			 feeThe amount of the user fee required under subsection (a)
			 shall be established by the Secretary.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the terms
			 animal drug, device, drug, and
			 food have the meanings given those terms in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321);
				(2)the term
			 biological product has the meaning given the term in section 351
			 of the Public Health Service Act (42 U.S.C. 262); and
				(3)the term
			 Secretary means the Secretary of Health and Human Services.
				
